      Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT HUNTINGTON


KEITH E. KIRBY,

                       Plaintiff,


v.                                                   CIVIL ACTION NO.: 3:21-cv-00145


RES-CARE, INC., a Kentucky corporation,

                       Defendant.


                                 COMPLAINT
______________________________________________________________________________

       1.      The plaintiff, Keith E. Kirby, brings this action against the defendant for its

discriminatory actions against the plaintiff.

                                                PARTIES

       2.      The plaintiff, Keith E. Kirby, was at all times relevant herein, a resident of Cabell

County, West Virginia.

       3.      The defendant, Res-Care, Inc., is a Kentucky corporation whose principal place of

business is at Louisville, Kentucky, and at all times relevant herein was doing business in Cabell

County, West Virginia.

                                                FACTS

       4.      The plaintiff, Keith E. Kirby, was employed by the defendant corporation from

approximately September 1, 2018 until November 13, 2020.
      Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 2 of 6 PageID #: 2




       5.     During his employment, the plaintiff, Keith E. Kirby, consistently performed his

duties in a satisfactory manner and met the reasonable expectations of his employer.

       6.     During his employment with the defendant, the plaintiff, Keith E. Kirby, on

numerous occasions, voiced concerns to supervisors of the defendant corporation about patient

care. These complaints included the following:

              The plaintiff made numerous entries of “safety hazards” in books

              kept about the care of patients. These “safety hazards” included, but

              are not limited to, the need for pressure pad alarms, the need for

              floor alarms, the need for new mattresses because the mattresses in

              use had been soaked in urine, the need for properly fitted clothing

              for the patients, understaffing, employees being forced to work 24-

              30 hours at a time, improper food supplied for patients and co-

              employees using illegal drugs on the job site.

       7.     The defendant took no effective action to remedy these complaints.

       8.     In either late July or early August of 2020, representatives of the Office of Health

Facility Licensure and Verification of the West Virginia Department of Health and Human

Resources (OHFLAC) visited the plaintiff’s worksite. The plaintiff spoke with the OHFLAC

representatives and informed them of numerous patient safety issues, including: a patient named

“Matthew” who had suffered a broken hand, but the injury was not reported to OHFLAC; a patient

named “Lisa” who needed a shower chair, but was not provided with it; and the fact that the

plaintiff had performed the Heimlich Maneuver on “Lisa”, but this incident had not been reported

to OFLAC.
      Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 3 of 6 PageID #: 3




          9.       Management for the defendant asked the plaintiff on the day he met with the

OFLAC representatives what he discussed.

          10.      OFLAC repeatedly called the plaintiff, Keith E. Kirby, after this aforementioned

meeting to learn more about patient safety issues at the worksite. The plaintiff, Keith E. Kirby,

consistently answered OFLAC’s questions truthfully.

          11.      The plaintiff, Keith E. Kirby, informed the defendant’s supervisors that he was in

contact with OFLAC.

          12.      The plaintiff, Keith E. Kirby, warned that “Lisa” needed adequate padding because

she was a fall risk. The adequate padding was not provided by the defendant.

          13.      On approximately October 22, 2020, the plaintiff, Keith E. Kirby, was suspended.

During the suspension meeting on October 22, 2020, one of the plaintiff’s supervisors asked him

what he had been speaking to OFLAC about.

          14.      After an investigation, the plaintiff, Keith E. Kirby, was cleared of any wrongdoing

and was awarded back pay. On November 2, 2020, the plaintiff, Keith E. Kirby, returned to work.

          15.      At the end of his shift on November 3, 2020, just two days after returning from the

suspension (for which he was cleared of all wrongdoing), the plaintiff, Keith E. Kirby, was

suspended again.

          16.      On November 4, 2020, the plaintiff, Keith E. Kirby, again contacted OFLAC and

told them more information about “Lisa”. “Lisa” had fallen and suffered a severe injury.

          17.      On or about November 4, 2020, the plaintiff, Keith E. Kirby, contacted “Lisa’s”

family.        The plaintiff informed “Lisa’s” parents that their daughter was severely injured,

hospitalized and dying.

          18.      Shortly thereafter, “Lisa” died.
        Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 4 of 6 PageID #: 4




        19.    The defendant quickly retaliated against the plaintiff, Keith E. Kirby, by

maliciously and willfully terminating his employment with the defendant.

                                           COUNT ONE

        20.    Defendant’s actions constituted unlawful retaliatory discharge motivated by issues

in violation of the substantial public policy of the State of West Virginia as articulated in the

decision of the West Virginia Supreme Court of Appeals in Harless v. First National Bank in

Fairmont, 162 W. Va. 116, 246 S.E.2d 270 (1978). This public policy claim is based upon The

Patient Safety Act, W. Va. Code §16-39-1, et seq., and the public policies contained therein, and

other public policies related to patient care cited in the statutes, regulations and common law of

West Virginia. Additionally, the defendant terminated the plaintiff’s employment, in whole or in

part, because the Plaintiff provided truthful information to an investigator from OHFLAC, in

violation of a substantial public policy of the State of West Virginia. See Kanagy v. Fiesta Salons,

Inc., 541 S.E.2d 616 (W. Va. 2000).

        21.    As a direct and proximate result of the aforesaid actions, the plaintiff has suffered,

and will continue to suffer, lost wages and benefits in an amount to be proven at trial.

        22.    As a direct and proximate result of the defendant’s actions, the plaintiff is entitled

to damages for indignity, embarrassment and humiliation in an amount to be determined by the

jury.

        23.    Defendant’s actions were willful, wanton and/or undertaken with reckless disregard

and/or reckless indifference to the rights of the plaintiff entitling the plaintiff to punitive damages

in an amount to be determined by the jury.

        24.    The actions of the defendant were willful and malicious, entitling the plaintiff to

attorney fees and costs.
      Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 5 of 6 PageID #: 5




                                           COUNT TWO

       25.     The defendant’s actions were a violation of The Patient Safety Act, W.Va. Code

§16-39-1, et seq., in that the defendant retaliated against the plaintiff by changing the conditions

of the plaintiff’s employment and/or terminating the plaintiff’s employment because the plaintiff

made good faith reports about instances of wrongdoing and/or waste and/or the plaintiff advocated

on behalf of a patient or patients with respect to the care, services or conditions of the defendant.

       26.     As a direct and proximate result of the aforesaid actions, the plaintiff has suffered,

and will continue to suffer, lost wages and benefits in an amount to be proven at trial.

       27.     As a direct and proximate result of the defendant’s actions, the plaintiff is entitled

to damages for annoyance, inconvenience, indignity, embarrassment and humiliation in an amount

to be determined by the jury.

       28.     Defendant’s actions were willful, wanton and/or undertaken with reckless disregard

and/or reckless indifference to the rights of the plaintiff entitling the plaintiff to punitive damages

against the defendant in an amount to be determined by the jury.

       29.     The actions of the defendant were willful and malicious, entitling the plaintiff to

attorney fees and costs.

       30.     The plaintiff is also entitled to an award of attorney fees pursuant to West Virginia

Code §16-39-6(b).

       WHEREFORE, the plaintiff prays for the following relief:

       1.      Damages set forth in this Complaint, including lost wages and benefits, back pay,

front pay, damages for indignity, embarrassment and humiliation, and punitive damages in an

amount to be determined by the jury;

       2.      Prejudgment interest as provided by law;
Case 3:21-cv-00145 Document 1 Filed 03/02/21 Page 6 of 6 PageID #: 6




3.    Attorney fees and costs; and

4.    Such further relief as this court may deem just and equitable.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES TRIABLE TO A JURY.

                                            KEITH E. KIRBY
                                            By Counsel


                                            /s/ Mark A. Atkinson
                                            WVSB #184
                                            ATKINSON & POLAK, PLLC
                                            P.O. Box 549
                                            Charleston, WV 25322-0549
                                            (304) 346-5100
                                            emboles@amplaw.com
